Opinion of the Court by
Judge Hardin:
We do not regard the remission of $2 of the judgment as sufficient to deprive this court of jurisdiction, although it left a balance of less than $50 which could have been collected of the sum adjudged. But it seems to us the evidence is too conflicting and uncertain as to the time for which the appellant should be charged with rent, and at least whether in the settlement of the parties in relation to the purchase money and the execution of the deed the appellee did not flecóme, entitled to claim rent for the house before the 1st of June, 1865, to authorize a reversal of the small judgment rendered by the court on a submission of the law and facts of the case.
The judgment is, therefore, affirmed.